19 F.3d 1434
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Duane H. DAVIS, Defendant-Appellant.
No. 93-2306.
United States Court of Appeals, Sixth Circuit.
March 16, 1994.

1
Before:  KENNEDY and MILBURN, Circuit Judges, and ALDRICH, District Judge.*

ORDER

2
Duane H. Davis, a pro se federal prisoner, moves for counsel and bail and to expedite his appeal from the district court's dismissal as an abuse of the writ of his motion to vacate, set aside or correct sentence under 28 U.S.C. Sec. 2255.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Davis was convicted following a jury trial of conspiracy to possess heroin, conspiracy to import heroin, possession with intent to distribute heroin, and engaging in a continuing criminal enterprise.  He was sentenced to concurrent terms of fifteen years each on the first three counts and a consecutive term of ten years on the final count.  On direct appeal, his two conspiracy sentences were vacated as lesser included offenses of the continuing criminal enterprise conviction.   United States v. Davis, 809 F.2d 1194 (6th Cir.), cert. denied, 483 U.S. 1007 (1987).  Davis has since filed five other motions under Sec. 2255, all of which have been denied.  In the instant motion, denominated as a former Fed.R.Crim.P. 35(a) motion, he argued that he should have been resentenced on the possession count when his two conspiracy sentences were vacated.  This claim was not raised in any of the previous motions.  Accordingly, the district court dismissed the motion as an abuse of the writ.


4
Upon review, we conclude that this motion was properly dismissed, as Davis did not demonstrate cause or prejudice to excuse his abuse of the writ, nor has he made a claim of factual innocence.   See McCleskey v. Zant, 499 U.S. 467, 111 S.Ct. 1454, 1470 (1991).


5
Accordingly, all pending motions are denied and the district court's order is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation